      Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROJELIO GONZALEZ,                                 §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §      CIVIL ACTION No. 4:19-cv-3692
                                                  §
AMERICAN SECURITY                                 §
INSURANCE COMPANY,                                §
                                                  §
       Defendant.                                 §
                                                  §

                                      NOTICE OF REMOVAL

       Defendant American Security Insurance Company (“American Security”) files this

Notice of Removal against Plaintiff Rojelio Gonzalez (“Plaintiff”) pursuant to 28 U.S.C. §§ 1441

and 1446, as follows:

                                    I.        INTRODUCTION

       1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                        II.        COMMENCEMENT AND SERVICE

       2.        On August 22, 2019, Plaintiff commenced this action by filing an Original

Petition in the 165th Judicial District Court of Harris County, Texas, styled Cause No. 2019-

58754, Rojelio Gonzalez v. American Security Insurance Company.1

       3.        American Security received the service of process through its statutory agent on

August 30, 2019.2

       4.        American Security timely filed an answer in state court on September 23, 2019.3


       1
           See Ex. B-1, Plaintiff’s Original Petition.
       2
           See Ex. A, Citation.
                                                   -1-
       Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 2 of 6



        5.     This Notice of Removal is filed within thirty days of the receipt, through service

or otherwise, of Plaintiff’s Original Petition and is timely filed under 28 U.S.C. § 1446(b)(1).

This Notice of Removal is also filed within one year of the commencement of this action, and is

thus timely pursuant to 28 U.S.C. § 1446(c).

                          III.        GROUNDS FOR REMOVAL

        6.     American Security is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                        IV.         DIVERSITY OF CITIZENSHIP

        7.     This is an action with complete diversity of citizenship between the Plaintiff and

Defendant.

        8.     Plaintiff is a citizen of Texas.4

        9.     Defendant American Security is a foreign insurance company.5

        10.    No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.

                          V.        AMOUNT IN CONTROVERSY

        11.    In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case

immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or



        3
         See Ex. B-2, Defendant’s Original Answer.
        4
          See Ex. B-1, Plaintiff’s Original Petition, ¶ 1; Ex. G-1, Accurint Comprehensive
Address Report, at p. 2 (demonstrating that Plaintiff has been domiciled in Texas since at least
1998).
       5
         See Ex. H, Affidavit of Carmen Collazo.
                                                   -2-
      Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 3 of 6



(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d

208, passim (5th Cir. 2002). Here, this case became removable upon the receipt of Plaintiff’s

Original Petition wherein Plaintiff asserted that he seeks monetary relief over $200,000.00.6

Thus, Plaintiff’s Original Petition establishes that the total amount in controversy in the action

exceeds the sum of $75,000.00, and this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

                                        VI.         VENUE

       12.       Venue lies in the Southern District of Texas, Houston Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the state court action in this judicial district

and division.

                             VII.       CONSENT TO REMOVAL

       13.       No Consent to Removal is necessary as American Security is the only named

defendant in this lawsuit.

                                      VIII.        NOTICE

       14.       American Security will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). American Security will also file with the clerk

of the state court, and will serve upon Plaintiff’s counsel, a notice of the filing of this Notice of

Removal.

                           IX.         STATE COURT PLEADINGS

       15.       Copies of all state court pleadings and orders are attached to this Notice of

Removal.



       6
           See Ex. B-1, Plaintiff’s Original Petition, ¶ 64.
                                                   -3-
      Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 4 of 6



                       X.      EXHIBITS TO NOTICE OF REMOVAL

       16.     The following documents are attached to this Notice as corresponding numbered

exhibits:

               A.       All Executed Process in this case;

               B.       Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                        actions, third-party actions, interventions, and all answers to such

                        pleadings;

                        1.     Plaintiff’s Original Petition;

                        2.     Defendant American Security Insurance Company’s Original

                               Answer;

               C.       Docket Sheet;

               D.       An index of matters being filed;

               E.       A list of all counsel of record, including addresses, telephone numbers,

                        and parties represented;

               F.       Civil Cover Sheet;

               G.       Affidavit of Brian A. Srubar;

                        1.     Accurint Comprehensive Address Report for Rojelio Gonzalez;

               H.       Affidavit of Carmen Collazo.

                                     XI.      CONCLUSION

       WHEREFORE, Defendant American Security Insurance Company, pursuant to the

statutes cited herein, removes this action from the 165th Judicial District Court of Harris County,

Texas to this Court.

Dated: September 27, 2019



                                                   -4-
Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 5 of 6



                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Bradley J. Aiken
                                  Bradley J. Aiken
                                  State Bar No. 24059361
                                  Brian A. Srubar
                                  State Bar No. 24098460
                              First City Tower
                              1001 Fannin Street, Suite 2700
                              Houston, Texas 77002
                              Telephone: 713-337-5580
                              Facsimile: 713-337-8850
                              Brad.aiken@mhllp.com
                              Brian.srubar@mhllp.com

                              ATTORNEYS FOR DEFENDANT




                                -5-
      Case 4:19-cv-03692 Document 1 Filed on 09/27/19 in TXSD Page 6 of 6



                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served on
September 27, 2019, on the following counsel of record by Certified Mail:

CMRRR No. 7016 0910 0000 2773 4832
Shane McClelland
The Law Offices of Shane McClelland
440 Cobia Drive, Suite 101
Katy, Texas 77494
shane@hmtrial.com

CMRRR No. 7016 0910 0000 2773 4849
Matt Hensch
Missy Heidelberg
Weisbrod Matteis & Copley PLLC
1200 New Hampshire Avenue NW, Suite 600
Washington, DC 20036
mhensch@wmclaw.com
mheidelberg@wmclaw.com

Attorneys for Plaintiffs

                                          /s/ Brian A. Srubar
                                          Brian A. Srubar




                                          -6-
